


Exhibit 10.8


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


Cash Compensation
Effective January 1, 2015, directors of Kadant Inc. (the “company”) who are not
employees are paid the following fees for serving on our board of directors:
•
An annual retainer of $50,000, payable in equal monthly installments.

•
An additional annual retainer for our non-executive chairman of the board of
$60,000, payable in equal monthly installments. Prior to 2015, the non-executive
chairman of the board received an annual retainer of $50,000.

•
An additional annual retainer for chairmen of the following committees: audit
committee - $10,000 (increased from $8,000); compensation committee - $7,500
(increased from $4,000); nominating and corporate governance committee - $5,000
(increased from $2,500); and risk oversight committee - $5,000.

•
Reimbursement of out-of pocket expenses incurred in attending or participating
in meetings of our board of directors or its committees.

We do not provide any meeting fees to our directors for their board service. All
annual retainers are paid in equal monthly installments.
Restricted Stock Units
Each of our non-employee directors also receives an annual award of 5,000
stock-settled restricted stock units (“RSUs”), distributable in shares of common
stock upon vesting. The RSUs vest in installments of 1,250 shares each on the
last day of each of the company’s fiscal quarters during the year.
Prior to 2015, each of our non-employee directors also received an award of
10,000 stock-settled RSUs that vests only in the event that a change-in-control
of our company occurs prior to the last day of the first quarter of 2015. Each
of our non-employee directors has received a new five-year award of 10,000
cash-settled RSUs that vests and is distributable in cash only in the event that
a change-in-control of our company occurs during the period beginning on the
first day of the second quarter of fiscal 2015 and prior to the last day of the
first quarter of 2020. Each cash-settled RSU is the economic equivalent of one
share of common stock.
All awards are made under our company’s stockholder-approved equity incentive
plans. The vesting of all awards accelerates in the event of a change in control
of our company. Any awards, to the extent not previously vested, are forfeited
if the recipient is no longer a member of our board of directors on the vesting
dates for any reason other than a change-in-control of the company. The terms
and conditions governing these awards are stated in the form of restricted stock
unit award agreement for non-employee directors filed as exhibits to the
company’s annual report on Form 10-K.
Stock Ownership Guidelines
Under our stock ownership guidelines adopted in March 2011, our directors are
required to hold shares of our company’s common stock equivalent in value to
three times their annual cash retainer. Compliance with the guidelines is
measured annually following the close of the fiscal year, and directors have
five years from the later of adoption of our stock ownership guidelines or their
appointment as a director to attain compliance.
    




